IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 50 MM 2017
                                           :
                   Respondent              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
FRANCIS TIMOTHY PLAZA,                     :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of May, 2017, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.